IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,336-02




EX PARTE KEITH EARL JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 30095-B
IN THE 3rd JUDICIAL DISTRICT COURT
FROM ANDERSON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and was sentenced to sixty years’ imprisonment. 
            On July 24, 2013, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On October 18, 2013, the trial court signed findings of fact and conclusions
of law that were based on the affidavit from trial counsel.  The trial court recommended that relief
be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.


Filed: November 27, 2013
Do not publish